significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities apr el rat al in re hospital dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date the conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the hospital is a small independent facility with no affiliations in the hospital had a significant decrease in operating cash_flow primarily due to decreased patient volume following the movement of one its three general surgeons to its nearest competitor in response the hospital began a lengthy process of reviewing referral patterns with its medical staff and the reasons for the non-use of its current surgeons and specialists these efforts have shown some success as the hospital in was able to partially reverse the decrease in patient volume it experienced in in addition in the hospital expects to receive permission to use funds in a sinking_fund for capital improvements which will in effect further improve operating cash_flow as of date the value of the assets of the plan was equal to of the plan’s current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending date and date shall be timely made within the meaning of sec_412 of the code without a waiver being granted for such years ome the waiver of the minimum_funding_standard for the plan_year ended date shall be secured within twelve months of the date of this letter ina manner acceptable to the pension_benefit_guaranty_corporation lf these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in the enrolled_actuary for the plan a copy of this letter should be furnished to if you have any questions on this ruling letter please contact sincerely carol gold director empioyee plans e h t
